Case 1:19-cv-01828 Document 1-1 Filed 06/21/19 Page 1 of 2




      Exhibit 1
            Case 1:19-cv-01828 Document 1-1 Filed 06/21/19 Page 2 of 2
                                    UNITED STATES DEPARTMENT OF COMMERCE
                                              Bureau of Industry and Security
                                              Office of Export Enforcement
                                              DALLAS FIELD OFFICE
                                              225 E. John Carpenter Freeway, Suite 820
                                              Irving, Texas 75062




November 1,2017

Huawei Enterprise USA Inc.
201400 Stevens Creek Blvd., Suite 2
Cupertino, CA. 95014
C/O CEV A Logistics
Houston, TX 77032


Dear Sir or Madam:

The United States Department of Commerce is responsible for regulating the export of dual use
goods and technology from the United States of America. The Office of Export Enforcement
(OEE), Bureau oflndustry and Security (BIS), U.S. Department of Commerce, is responsible for
investigating allegations of, and violations of, the Export Administration Regulations (EAR), the
Export Administration Act (EAA) and the International Emergency Economic Powers Act
(IEEPA).

This letter is to officially inform you that the shipment being handled by CEV A
Logistics/CEVA Freight on behalf of Huawei Enterprise USA Inc., Cupertino CA.; ITN
X20 170925589611, is being detained by the U.S. Department of Commerce, Office of Export
Enforcement, Dallas Field Office, Irving Texas.

BIS has reason to believe that the shipment of these commodities to its final destination will
result in a violation of the Export Administration Regulations (15 C.F.R. Parts 730-774). You
received notification by Special Agent James Fuller of our Dallas Field Office. This letter
formally advises you that this shipment is to remain in your custody until further notice. Under
no circumstance is this package to be exported or released until you receive further instructions
from this office.

Your cooperation in this matter is appreciated. Questions may be directed to Special Agent
James Fuller at 917-417-6553 or by email james.fuller@bis.doc.gov.




 racy E. Martin
Special Agent in Charge
Dallas Field Office
